MEMORANDUM and ORDER
SORG, District Judge.
And now, this 31st day of March, 1966, leave is hereby granted the above named relator to file his petition without prepayment of costs.
Said petition challenges the constitutionality of the Commonwealth of Pennsylvania’s “Post Conviction Hearing Act,” No. 554, effective March 1, 1966, seeks injunctive' relief, and prays for the appointment of a three-judge court under the provisions of 28 U.S.C.A. § 2281. Petitioner does not allege that he is presently seeking habeas corpus relief, nor does he set forth sufficient facts to show an injury or threat to any of his rights. Moreover, it is clear that the Act under attack does not abrogate the remedy of habeas corpus as alleged, but rather encompasses such relief and merely establishes a defined procedure. The remedy remains. The petition, therefore, does not present a substantial claim of unconstitutionality, and it is hereby denied.